FILED
                           NOT FOR PUBLICATION
                                                                            OCT 25 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


DELPHIA RAY,                                     No.   16-15748

              Plaintiff-Appellant,               D.C. No. 1:14-cv-01039-EPG

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,

              Defendant-Appellee.


                    Appeal from the United States District Court
                        for the Eastern District of California
                   Erica P. Grosjean, Magistrate Judge, Presiding

                           Submitted October 11, 2017**
                             San Francisco, California

Before: O’SCANNLAIN and BYBEE, Circuit Judges, and MAHAN,*** District
Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable James C. Mahan, United States District Judge for the
District of Nevada, sitting by designation.
      Delphia Ray appeals the district court’s denial of her appeal from the

decision of an Administrative Law Judge, denying Disability Insurance Benefits

and Supplementary Security Income. Two reports by an examining psychiatrist

underlie this appeal. A 2011 report concluded that Ray has no limitations to work,

but a 2013 report concluded that she has two limitations. On review, a State

agency physician rejected the 2013 report’s conclusions. The ALJ agreed and

discounted the 2013 report in her analysis of Ray’s Residual Functional Capacity.

      Ray argues that the ALJ improperly discounted the 2013 report by not

providing “specific, legitimate reasons [for doing so] . . . based on substantial

evidence in the record.” Orn v. Astrue, 495 F.3d 625, 632 (9th Cir. 2007). We

review only the reasons asserted by the ALJ. Id. at 630.

      The 2013 report concluded that Ray is “unable to maintain attention and

concentration to carry out simple job instructions.” The ALJ discounted this

conclusion with specific, legitimate reasons supported by substantial evidence.

The ALJ relied on the State agency physician’s finding that the report was

internally inconsistent. The report is inconsistent because of the unqualified,

unconditional, and absolute nature of its conclusions. That Ray asked the

psychiatrist to repeat the digits, and that she erred somewhat while reciting them

backwards, may show that her attention and concentration deficits might make it


                                           2
difficult to follow instructions or might make a perfect performance unlikely on her

first try. Instead, with no analysis, explanation, or qualification, the 2013 report

concluded that Ray’s attention and concentration deficits are so severe that she is

unable to “carry out simple job instructions.” This is at odds with Ray’s apparent

ability to carry out the many simple instructions that the psychiatrist gave

throughout the examination, albeit with occasional error or difficulty. Moreover,

as the district court observed, even if the 2013 report is not necessarily internally

inconsistent, the ALJ gave specific, legitimate reasons for affording greater weight

to the contrary report of the State agency physician, which was supported by and

more consistent with the record as a whole.

      The 2013 report also concluded that Ray is “unable to relate and interact

with coworkers, supervisors, and the general public.” The ALJ discounted this

conclusion with specific, legitimate reasons supported by substantial evidence.

The ALJ relied on the State agency physician’s finding that Ray has only moderate

social limitations, which is more consistent with the record than the 2013 report’s

unqualified and unreasoned conclusion.

      The ALJ did not err in discounting the unreasoned and inconsistent opinion

that Ray’s attention and social deficits make her unable to work. The district court

order is AFFIRMED.


                                           3